Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 8/3/22 and the Supplemental Response on 8/17/22 have been entered. The Amendment filed 8/3/22 amended claims 1, 3, 5, 10, 12, and 17; canceled claims 4, and 11; and added claims 21-22.  The Supplemental Response filed 8/17/22 amended claims 1, 3, 5, 7, 9-10, and 15-16, and canceled claims 6, 8, 14, and 22.  Claims 1-3, 5, 7, 9-10, 12-13, 15-21 remain pending in the application.
Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 5/3/22.
Allowable Subject Matter
Claims 1-3, 5, 7, 9-10, 12-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3, 5, 7, 9-10, 12-13, and 15-21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the at least one row of turbine blades includes a plurality of rows distributed axially with respect to the longitudinal axis, and an aftmost row of the plurality of rows is axially aft of the second turbine shaft; and wherein an axial length is established between the aft bearing assembly and an aft end of the second turbine shaft relative to the longitudinal axis, a radial distance is established between the longitudinal axis and a radially outermost portion of the turbine blades in the aftmost row relative to the longitudinal axis, and a ratio of the axial length divided by the radial distance is less than 0.50” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-3, 5, 7, 9, and 21.
Additionally, the prior art of record does not teach “wherein an aftmost row of the plurality of rows of the turbine blades is axially aft of the fan drive turbine shaft” and 
“wherein an axial length is established between the aft bearing assembly and an aft end of the fan drive turbine shaft relative to the engine longitudinal axis, a radial distance is established between the engine longitudinal axis and a radially outermost portion of the turbine blades in the aftmost row relative to the engine longitudinal axis, and a ratio of the axial length divided by the radial distance is between 0.2 and 0.4” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 10-13, and 15-20
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/25/22